         Case 2:12-cv-00306-LMA-SS Document 12 Filed 08/10/21 Page 1 of 1


                                 UNrrEo SrRres Dtsrrucr Counr
                                 ERsrEnN DIsrrucr op LoutsteNR



Canor L. Mrcuel                                                                  500 Povpnas St., Roola C- l 5 I
Cr-ERr or CouRr                                                                    Nsw OnlpeNs, LA 70130
                                           August 10,2021


  In re: MITCHELL v. PFIZER, INC.
          I 2-cv-00306


  Dear Counsel,

          I have been contacted by Judge Lance   Africk who presided over the above-mentioned     case.


         Judge Africk informed me that it has been brought to his attention that while he presided
  over the case, his wife owned stock in Pfizer, Inc. Her ownership of stock neither affected nor
  impacted his decisions in this case. However, her stock ownership would have required recusal
  under the Code of Conduct for United States Judges, and thus, Judge Africk directed that I notify
  the parties of the conflict.

         Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
  provides the following guidance for addressing disqualification that is not discovered until after a
  judge has participated in a case:

              [A]judge should disclose to the parties the facts bearing on disqualification as
              soon as those facts are learned, even though that may occur after entry of the
              decision. The parties may then determine what relief they may seek and a court
              (without the disqualified judge) will decide the legal consequence, if any,
              arising from the participation of the disqualified judge in the entered decision.

          Although Advisory Opinion 7l contemplated disqualification after a Court of Appeals oral
   argument, the Committee explained "[s]imilar considerations would apply when a judgment was
   entered in a district court by a judge and it is later learned that the judge was disqualified."

           With Advisory Opinion 71 in mind, you are invited to respond to Judge Africk's disclosure
   of a conflict in this case. Should you wish to respond, please submit your response on or before
   August 25,2021. Any response will be considered by another judge of this court without the
   participation of Judge Africk.

                                                        Sincerely,


                                                        C,^r-X.f,,*u'
                                                        Carol L. Michel
                                                        Clerk of Court
   CLM:hpt
